Jfmutl) Court of
                                            Sntonio,

                                           August 26. 2014


                                         No. 04-14-00076-CR


                                          The State of Texas.
                                              Appellant


                                                  v.



                                         Ernesto lihazar Vela.
                                               Appellee

                                    Trial Court Case No. CR12 1162


                                           o r i) i; r

        The Court   has reviewed the record and briefs in this appeal and has determined that oral
argument will not   significantly aid it in determining the legal and factual issues presented in the
appeal. See TEX.    R. APP. P. 39.8. Therefore, all requests for oral argument are denied, and the
cause is advanced   for ON BRIEFS submission on October 7, 2014, to the following panel: Chief
Justice Stone. Justice Angelini, and Justice Martinez. All parties will be notified of the Court's
decision in this appeal in accordance with Tex. R. APP. P. 4X.


       Either party may file a motion requesting the Court to reconsider its determination that
oral argument will not significantly aid the Court in determining the legal and factual issues
presented in the appeal. See Tex. R. APP. P. 39.8. Such a motion should be filed within ten (10)
days from the date of this order.


       It is so ORDERED on August 26. 2014.


                                                                                      2L
                                                                 Cameripe Stone. Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and a/lixed the seal o/thc said
court on this Aueust 26. 2014.



                                                                              e, Clerk'